                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CONOR L. MCGEE,

        Plaintiff,
                                                  Case No. 18-cv-705-wmc
   v.

OSHKOSH DEFENSE, LLC,
WISCONSIN ECONOMIC
DEVELOPMENT CORPORATION,
STATE OF WISCONSIN, AND
OSHKOSH POLICE DEPARTMENT,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             10/1/2019
        Peter Oppeneer, Clerk of Court                    Date
